Citation Nr: 0604121	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  02-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for hepatitis C and antibody positive for hepatitis 
B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
"infectious hepatitis," and evaluated the disability as 20 
percent disabling, effective from May 11, 2001.  The veteran 
appeals for the assignment of a higher initial rating.

The Board notes that the claim came before the Board in 
September 2003 and the case was remanded to the RO for 
further development and compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The veteran is also shown to have testified before the 
undersigned Veterans Law Judge at the RO in December 2002.  

The Board also notes that in the INTRODUCTION section of its 
September 2003 remand, the issue of entitlement to an 
increased rating for lumbosacral strain, raised by the 
veteran in July 2002, was referred to the RO for appropriate 
action.  Such action is not yet shown to have occurred.  


FINDING OF FACT

Throughout the entire appeal period, the veteran's hepatitis 
disability has not been manifested by minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation (moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression); it does not necessitate dietary 
restriction or other therapeutic measures; nor is the 
veteran's hepatitis C productive of daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for hepatitis C and antibody positive hepatitis B have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code (Code) 7345 
(2000), Codes 7345 and 7354 (effective July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.


In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2004 
(letter) and April 2005 (supplemental statement of the case 
(SSOC)) fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
however, although the January 2004 letter and April 2005 SSOC 
was provided to the appellant after the February 2002 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice, but the actions taken by VA have 
essentially cured any error in the timing of notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  


Factual Background

The Board initially notes that in the course of his December 
2002 hearing before the undersigned, the veteran testified 
that he had lost about 40 pounds in less than one year 
(2001).  His representative added that such a degree of 
impairment was sufficient for the veteran to qualify for a 60 
percent rating under the Diagnostic Code (Code) for 
hepatitis.  

A private acute hepatitis report form, dated in January 1995, 
shows that the veteran tested positive for hepatitis B 
(surface antibody) and hepatitis C (antibody).  

Concerning the veteran's alleged history of weight loss over 
the years, review of the claim files, and VA treatment 
records associated therein, shows that various weights have 
been reported over the years for the veteran.  These include:  
153 pounds (lbs) in March 1981; 150.5 lbs in February 1992; 
186 pounds (lbs) in August 2000; 183 lbs in March 2001; 178 
lbs in May 2001; 160 and 171 pounds (lbs) in August 2001 (on 
the 8th and the 31st, respectively); 155 lbs in July 2002; 
151.5 lbs in August 2002; 149 lbs in September and November 
2002; 155 lbs in November 2003; and 163 lbs in March 2005.  

A September 2000 VA outpatient treatment record includes a 
diagnosis of hepatitis C.

The veteran was afforded a VA liver, gall bladder, and 
pancreas examination in August 2001.  Review of the 
examination report shows that the veteran complained of 
becoming nauseated after drinking (even water) and eating.  
He reported that he frequently vomited after eating.  He 
added that his stomach was constantly sore and that he often 
felt weak and tired.  Examination showed his stomach to be 
somewhat protuberant and hyperresonant.  He complained of 
tenderness and pressure over the abdomen.  The liver edge was 
not palpable, and liver dullness extended from the costal 
margin cephalad for about three centimeters at the 
midclavicular line.  The diagnosis was history of hepatitis 
in the remote past with recent complaints and symptoms of 
reactivation.  


In a February 2002 rating decision, the RO granted service 
connection for infectious hepatitis, assigning a 20 percent 
rating, effective May 11, 2001, under Code 7345.

At his December 2002 hearing before the undersigned, in 
addition to what has already been reported above, the veteran 
claimed to suffer from problems associated with vomiting, 
fatigue, and stomach pain.  He denied ever having been 
hospitalized for his hepatitis.  

A November 2003 VA outpatient treatment record shows a 
diagnosis of hepatitis C.  

In March 2005, the veteran complained of being nauseated a 
lot during the past two months.  He complained of being 
depressed, and denied weight loss.  Nausea was diagnosed.  
See VA outpatient treatment record.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
as in the instant case, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal, the rating 
criteria for hepatitis have been amended.  Prior to July 2, 
2001, hepatitis was rated under 38 C.F.R. § 4.114 (Code 
7345).  It stated that a noncompensable rating was warranted 
for healed infectious hepatitis that is nonsymptomatic.  A 10 
percent evaluation was warranted if the veteran suffered from 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating was warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent evaluation, but necessitating 
dietary restriction or other therapeutic measures.  A 60 
percent evaluation required moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  Finally, a 100 percent 
rating was warranted when the disease was productive of 
marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy.

Effective July 2, 2001, a new diagnostic code was created 
that deals specifically with hepatitis C.  Pursuant to 38 
C.F.R. § 4.114 (Code 7354), nonsymptomatic hepatitis C 
warrants a noncompensable rating.  Intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period warrants a 10 percent rating.  
A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  The Board observes that the criteria set out 
in Code 7345, utilized to evaluate hepatitis B, is 
essentially the same as that of Code 7354.  

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Code 7354 (Note (2)).  The 
term "substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  See 
38 C.F.R. § 4.112 (2005). 

Analysis

As noted under the law and regulations above, during the 
pendency of the veteran's appeal, the regulations pertaining 
to the evaluation of hepatitis have been amended.  See 66 
Fed. Reg. 29, 486 (effective July 2, 2001).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the Court held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The Board notes that, under the criteria in effect prior to 
July 2, 2001, the next highest rating of 30 percent for 
hepatitis requires minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency than required for a 60 percent 
evaluation (moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression), but necessitating dietary restriction or other 
therapeutic measures.  

Effective July 2, 2001, the criteria for the next highest 
rating of 40 percent are daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.


In this case, since neither set of criteria are more 
favorable, the Board will consider the claim under both 
versions of applicable diagnostic criteria as effective date 
regulations may allow.  See VAOPGCPREC 3-2000 (2000).

Upon reviewing the records, the Board notes that the veteran 
has never shown symptoms of fatigue, anxiety, or 
gastrointestinal disturbance that necessitated dietary 
restrictions or other therapeutic measures; he has not been 
shown to have suffered from daily fatigue, malaise, or 
anorexia requiring dietary restrictions or continuous 
medication; nor has the veteran suffered from incapacitating 
episodes of at least four weeks time during the past 12-month 
period.

To the contrary, as discussed above, while the veteran has 
complained on a few occasions (August 2001, December 2002, 
and March 2005) of symptoms such as nausea, fatigue, 
vomiting, and depression, in any case, there is no evidence 
that his hepatitis condition necessitated any dietary 
restrictions or other therapeutic measures.  As such, a 
rating in excess of 20 percent under Code 7345 (in effect 
prior to July 2, 2001) is not for application.

The medical evidence on file also does not show that the 
symptoms associated with the veteran's service-connected 
hepatitis disability arise to the level of "incapacitating 
episodes" as defined in Note (2) to Codes 7345 and 7354 
(effective July 2, 2001) which have had a total duration of 
at least four weeks.  

The Board again observes that the primary argument, brought 
by the appellant (and his representative) as to why an 
increased rating is warranted, is based upon problems 
associated with weight loss, particularly such weight loss 
which occurred in the latter part of 2001.  While review of 
various weight findings on file, reported above, show 
fluctuation in the veteran's weight over the years (and 
particularly in 2001), the Board observes that this amount of 
weight loss does not constitute either "minor" or 
"significant" weight loss as defined in 38 C.F.R. § 4.112.  
Here, weight loss of 10 to 20 percent of the veteran's 
baseline weight, necessary for a finding of "minor" weight 
loss, has not been demonstrated to have been sustained for 
three months or longer.  The Board also observes that the 
veteran, in March 2005, denied problems associated with 
weight loss.  


In sum, the veteran's hepatitis disorder has not been 
manifested by minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency than required for a 60 percent evaluation 
(moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental 
depression); it does not necessitate dietary restriction or 
other therapeutic measures; nor is the veteran's hepatitis 
disorder productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  As he has 
not met the criteria for the assignment of an initial or 
staged rating in excess of 20 percent under the former or 
current criteria for rating hepatitis, at any time since May 
2001, an initial or staged rating in excess of 20 percent for 
the veteran's service-connected hepatitis disorder is not 
warranted.  38 C.F.R. §§ 4.1, 4.7, 4.114, Code 7345 (2000), 
Codes 7345 and 7354 (effective July 2, 2001).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 20 percent 
for hepatitis must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 20 percent for hepatitis C and antibody positive 
for hepatitis B is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


